DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 7 – 11, 13, 14, 18 – 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fackler et al. (US 2019/0166511).
Regarding Claim 1, Fackler teaches a system for managing an uplink amplification chain in a coverage extension system comprising: a transceiver unit (Figure 4, Section 0048, repeater system (400) comprises an entity comprising a downlink amplifier chain (LNA (410), Power Amplifier (PA) (411), uplink amplifier chain (LNA (422), PA (420) thus said entity is effectively a transceiver); an uplink amplification chain comprising one or more amplifiers (Figure 4, Section 0048, uplink amplifier chain (LNA (422), PA (420)); and an ON/OFF mechanism that turns ON or OFF the uplink amplification chain totally or partially (Section 0051, RF protection functions (425) can switch off the PAs when not disabled); wherein the uplink amplification chain is located within the transceiver unit (Figure 4, Section 0048, entity comprising uplink amplifier chain (LNA (422), PA (420)); and wherein the ON/OFF mechanism receives from an external source instructions directing the ON/OFF mechanism when to turn ON or OFF the amplification chain totally or partially (Figure 4, Section 0051, ECCM (420) sends instructions to the RF protection functions (425)).
Regarding Claim 13, Fackler teaches a system for managing an uplink amplification chain in a coverage extension system comprising: a transceiver unit (Figure 4, Section 0048, repeater system (400) comprises an entity comprising a downlink amplifier chain (LNA (410), Power Amplifier (PA) (411), uplink amplifier chain (LNA (422), PA (420) thus said entity is effectively a transceiver); an uplink amplification chain comprising one or more amplifiers (Figure 4, Section 0048, uplink amplifier chain (LNA (422), PA (420)); an ON/OFF mechanism that manages the connection, disconnection, or attenuation of uplink signals (Section 0051, RF protection functions (425) can switch off the PAs when not disabled thus effectively disconnecting the uplink or downlink signals); and an RF connection and disconnection circuitry; wherein the uplink amplification chain is located within the transceiver unit (Figure 4, Section 0048, entity comprising uplink amplifier chain (LNA (422), PA (420), Section 0051, RF protection functions (425) can switch off the PAs when not disabled thus effectively disconnecting the uplink or downlink signals); and wherein the ON/OFF mechanism receives from an external source instructions directing the ON/OFF mechanism to manage the RF connection and disconnection circuitry to connect or disconnect an output of the amplification chain from a donor antenna radiating an uplink signal towards a base station, or to provide attenuation between uplink output signals from the amplification chain and said donor antenna radiating an uplink signal towards a base station (Figure 4, Section 0051, ECCM (420) sends instructions to the RF protection functions (425), the RF protection functions enable the turning off of the uplink amplifier chain thus effectively disconnecting said uplink amplifier chain from the donor antenna (430)).
Regarding Claim 2, Fackler teaches all of the claimed limitations recited in Claim 1.   Fackler further teaches wherein the ON/OFF mechanism turns ON or OFF the transceiver unit based on instructions received from the external source (Figure 4, Section 0051, ECCM sends instructions to the RF protection functions (425)).
Regarding Claim 3, Fackler teaches all of the claimed limitations recited in Claim 1.   Fackler further teaches wherein the ON/OFF mechanism turns OFF the uplink amplification chain partially by turning OFF one or more amplifiers in the amplification chain (Section 0051, RF protection functions can switch off the PAs when not disabled).
Regarding Claim 7, Fackler teaches all of the claimed limitations recited in Claim 1.   Fackler further teaches wherein the ON/OFF mechanism turns ON the uplink amplification chain partially or totally when the external source alerts the ON/OFF mechanism that there is a fire alarm (Section 0019, fire emergency typically comprises the use of fire alarms, Section 0051, the RF protection functions can be disabled in emergency situations thus enabling the PA to be activated).
Regarding Claim 8, Fackler teaches all of the claimed limitations recited in Claim 1.   Fackler further teaches wherein the ON/OFF mechanism turns OFF the uplink amplification chain totally when the external source alerts the ON/OFF mechanism that there is no fire alarm (Section 0051, the RF protection functions can be enabled when there are no emergency situations thus rendering a scenario wherein the uplink amplifier chain is disabled).
Regarding Claim 9, Fackler teaches all of the claimed limitations recited in Claim 1.   Fackler further teaches wherein the external source is a fire alarm system (Section 0019, fire emergency typically comprises fire alarms).
Regarding Claims 10, 18, Fackler teaches all of the claimed limitations recited in Claims 1, 13.   Fackler further teaches wherein the ON/OFF mechanism is located within the transceiver unit (Figure 4, RF protection functions are a part of the entity).
Regarding Claims 11, 20, Fackler teaches all of the claimed limitations recited in Claims 1, 13.   Fackler further teaches wherein the transceiver unit is a bidirectional amplifier, a remote unit of a distributed antenna system, or a master unit of a distributed antenna system (Figure 4, bi-directional amplification).
Regarding Claim 14, Fackler teaches all of the claimed limitations recited in Claim 13.  Fackler further teaches wherein the amplification chain is partially or totally ON (Section 0051, the RF protection functions can be disable in emergency situations thus enabling the PA to be activated).
Regarding Claim 19, Fackler teaches all of the claimed limitations recited in Claim 13.  Fackler further teaches wherein the RF connection and disconnection circuitry is located within the transceiver unit (Figure 4, RF protection functions are a part of the entity).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fackler et al. (US 2019/0166511) in view of Andricos (4,598,252).
Regarding Claim 4, Fackler teaches all of the claimed limitations recited in Claim 1.  Fackler does not teach wherein the ON/OFF mechanism turns OFF the uplink amplification chain partially by setting one or more amplifiers in the amplification chain to have a zero gain.
Andricos, which also teaches the use of amplifiers, teaches turning OFF the amplification chain partially by setting one or more amplifiers in the amplification chain to have a zero gain (Col. 2 lines 24 – 30).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Fackler with the above features of Andricos for the purpose of improving amplifier efficiency as taught by Andricos.

Claim(s) 5, 6, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fackler et al. (US 2019/0166511) in view of Weissmann et al. (CN 105378906)
Regarding Claims 5, 16, Fackler teaches all of the claimed limitations recited in Claims 1, 13.  Fackler teaches the sensing of overheating and thus comprises some kind of temperature sensor (Section 0051).
Fackler does not teach wherein the ON/OFF mechanism comprises a mechanical ON/OFF switch, an ON/OFF button, or a dry contact sensing device.
	Weissmann teaches dry contact sensing device that senses temperature (Section 0039 lines 392 - 394).
	Fackler and Weissman disclose to a person of ordinary skill in the art before the effective filing date of the claimed invention temperature sensors.
	Based on the above findings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the optic based thermal sensor of Weissmann for the temperature sensor of Fackler according to known methods to yield the predictable result of providing temperature sensing and provide contactless determination of temperature.
	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention.
Regarding Claims 6, 17, The above Fackler combination teaches all of the claimed limitations recited in Claims 5, 16.  Weissmann further teaches wherein the dry contact sensing device comprises an opto-coupled sensor, or a relay (Section 0039 lines 392 – 394).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fackler et al. (US 2019/0166511) in view of Ogaz (US 2010/0208777)
Regarding Claim 12, Fackler teaches all of the claimed limitations recited in Claim 1.  Fackler does not teach wherein said one or more amplifiers comprise a digital variable gain RF amplifier.
Ogaz, which also teaches the use of amplifiers, teaches a digital variable gain RF amplifier (Section 0024).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Fackler with the above features of Ogaz for the purpose of maximizing spurious free dynamic range as taught by Ogaz.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fackler et al. (US 2019/0166511) in view of Ashworth (US 2019/0068136)
Regarding Claim 15, Fackler teaches all of the claimed limitations recited in Claim 13.  Fackler does not teach wherein the RF connection and disconnection circuitry comprises a coaxial RF relay that connects and disconnects the antenna, or an RF attenuator that provides high attenuation to both uplink signals and noise coming out of the amplification chain.
Ashworth, which also teaches repeaters, teaches wherein the RF connection and disconnection circuitry comprises a coaxial RF relay that connects and disconnects the antenna (Sections 0039, 0040, unterminated comprises disconnected from the antenna).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Fackler with the above features of Ashworth for the purpose of protecting amplifiers from being damaged as result of poor return losses as taught by Ashworth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/          Primary Examiner, Art Unit 2645                                                                                                                                                                                              	Raymond S. Dean
August 23, 2022